Judgment, Supreme Court, New York County (Shirley Fingerhood, J.), entered June 20, 1990, which dismissed IMSG Systems, Inc.’s petition brought pursuant to CPLR article 78 seeking to vacate and annul the decision of respondent John Jay College awarding its library photocopier concession to B-Copy, Inc., a competing bidder, unanimously affirmed, without costs.
Contrary to petitioner’s contentions, we find John Jay College made no changes in its bid specifications but rather merely reassessed the way it evaluated the information it received via the bidding standards, which were then uniformly applied. The College’s decision to use the ratings from each applicant’s references in the chronological order in which they were obtained was rational, and not inconsistent with the bidding standards set forth by John Jay College (see generally, Matter of Tri-State Aggregates Corp. v Metropolitan Transp. Auth., 108 AD2d 645). Petitioner never requested a hearing before the IAS Court. In any event, petitioner’s conclusory allegations, which are based only upon information and belief, and are refuted by evidentiary proof, are insufficient to raise a triable issue of fact (see, Matter of Gilheany v Civil Serv. Employees Assn., 59 AD2d 834, 836). Concur—Carro, J. P., Ellerin, Ross, Asch and Kassal, JJ.